Case 2:1

JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither
provided by local rufes of court. This form, approved by the Judicial Co)
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

8-cv-16802-KM-SCM Document 1-1 Filed 12/04/18 Page 1 of 2 PagelD: 3
CIVIL COVER SHEET

lace nor supplement the filin,
United States in

rep and service of pleadings or other papers as required by law, except as
erence of the

eptember 1974, is required for the use of the Clerk of Court for the
Laotat
fom is ie

 

 

I. (a) PLAINTIFFS DEFENDAMRSRICT GF KEW JERSEY
Clover Health Investment Corp., Clover Health LLC Zoe Farrell RECEI YEO

(b) County of Residence of First Listed Plaintiff San Francisco, CA
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Anthony P. La Rocco, Esq., K&L Gates LLP, One Newark Center, 10th
Floor, Newark, NJ 07102; (973) 848-4014

County of residld bebe Fistéd Tfefendgnt Sl
ONLY)

(IN U.S. PLAINTIFF CASES

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Attorneys (if Known)

Michael J. Willemin, Esq., Wigdor LLP, 85 Fifth Avenue, New York,
NY 10003; (212) 257-6800

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) If]. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 U.S, Government 3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 & 1 Incorporated or Principal Place o4 04
‘ of Business In This State
O 2 US. Government O14 Diversity Citizen of Another State 1 2 © 2 Incorporated and Principal Place As Ks
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a G3 © 3. Foreign Nation go6 O86
Foreign Country
Descri .

 

SUIT (Place an “x” i

  
  

   
  

     
    
   

   
 
 

 

Only)
FORTS een

tions
PERSO)

ER STAT

  
 
    

pia ti ea | LPOREE ENS ni
INAL INJUR’ OC 625 Drug Related Seizure

   

     
 

PERSONAL INJURY o

 

         

0 110 Insurance peal 28 USC 158 0 375 False Claims Act
O 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
OC 130 Miller Act 0 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
0 150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutical [PWPROPERTY:RI 210) 410 Antitrust
& Enforcement of Judgment] Slander Personal Injury 1 820 Copyrights OG 430 Banks and Banking
0 15] Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent O 450 Commerce
C1 152 Recovery of Defaulted Liability C1 368 Asbestos Personal CO 835 Patent - Abbreviated 0) 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |( 470 Racketeer Influenced and
(Excludes Veterans) ©) 345 Marine Product Liability O_840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2:sicttes#® EABOR @his5 2 se SDCTAL SE 0 480 Consumer Credit

of Veteran’s Benefits
0 160 Stockholders’ Suits
(X 190 Other Contract
0 195 Contract Product Liability
O 196 Franchise

   

  

e IREADSPROPERTY: &
O 210 Land Condemnation

O 220 Foreclosure

O 230 Rent Lease & Ejectment
0 240 Torts to Land

0 245 Tort Product Liability

0 290 All Other Real Property

    

 
          

0 350 Motor Vehicle 0 370 Other Fraud C) 710 Fair Labor Standards 0 861 HIA (1395ff) 0 490 Cable/Sat TV

      

 

    

    

 

 

 

0 355 Motor Vehicle 0 371 Truth in Lending Act O) 862 Black Lung (923) C1 850 Securities/Commodities/
Product Liability © 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
0 360 Other Personal Property Damage Relations (1 864 SSID Title XVI © 890 Other Statutory Actions
Injury 0 385 Property Damage (1 740 Railway Labor Act 0 865 RSI (405(g)) OG 891 Agricultural Acts
CI 362 Personal Injury - Product Liability CF 751 Family and Medical (7 893 Environmental Matters
Medical Mal ice Leave Act 0 895 Freedom of Information
ae CIVIERIGI AN) BR PETIPIONS:-10 790 Other Labor Litigation t J LE TAX SULTS ss Act
0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement CO 870 Taxes (U.S. Plaintiff O) 896 Arbitration
0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
0 442 Employment © 510 Motions to Vacate O 87] IRS—Third Party Act/Review or Appeal of
0 443 Housing/ Sentence 26 USC 7609 Agency Decision
Accommodations 0 530 General C1 950 Constitutionality of
0 445 Amer. w/Disabilities -] 1 535 Death Penalty ees. IM ATION ove cries | State Statutes
Employment Other: 0 462 Naturalization Application
0 446 Amer. w/Disabilities -]( 540 Mandamus & Other [1] 465 Other Immigration
Other 0 550 Civil Rights Actions
C1 448 Education 0 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

}K1 Original (12 Removed from € 3. Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict C1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
18 U.S.C. § 1836 et seq.

Brief description of cause:
Plaintiffs bring contractual, statutory, and common law claims for breach of confidentiality and related duties

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes No

VIII. RELATED CASE(S) oe
IF ANY (Bee instructions): TGR DOCKET NUMBER

DATE SIGNATURE OF ATTORNEY OF RECORD

12/04/2018 /s/ Anthony P. La Rocco

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:18-cv-16802-KM-SCM Document1-1 Filed 12/04/18 Page 2 of 2 PagelD: 4

JS 44 Reverse (Rev. 06/17)

ENSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

(b)

(c)

IL.

Il.

Iv.

VIL.

VI.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box I or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the

citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
Statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
